Citation Nr: 1217953	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Denver, Colorado.

By way of background, the Board acknowledges that the Veteran's claim for service connection for a back disability was previously denied (either on the merits or based on the lack of new and material evidence) by way of April 1990, February 1991, and December 1992 rating decisions, a September 1993 Board decision, and February 2001, September 2001, January 2003, and June 2003 rating decisions.  In June 2004, the Veteran filed a request to reopen his claim, which was denied by way of the June 2004 rating decision appealed herein.

Subsequently, a June 2007 Board decision reopened and remanded the Veteran's claim for further development, and the Veteran's claim was later denied on the merits by way of a July 2009 Board decision.  

Subsequently, in August 2010, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's July 2009 decision and remand the case to the Board.  A September 2010 Court order granted the motion, thereby vacating the Board's decision on the claim and remanding this matter to the Board for further review.  The Board notes that, per the joint motion for remand, the issue on appeal has been recharacterized more broadly as entitlement to service connection for a "back disability" (previously characterized as a claim for service connection for "degenerative disc disease (DDD) of the lumbosacral spine").

In February 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Claim, September 2007.  Therefore, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002); Motion, May 2007.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to have a back disability that is etiologically related to a disease, injury, or event in service; a chronic back disability did not manifest in service and arthritis of the back did not manifest within one year of discharge.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

A March 2006 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  There are no outstanding records that the Veteran has identified for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In June 2007, and most recently in February 2011, the Board remanded the Veteran's claim so that he could be afforded a new VA examination (as his last VA examination was provided in November 2002 prior to the filing of his request to reopen his claim, and in light of the recent vacatur by the Court).  Pursuant to the Board's remand directives, VA examinations were scheduled in January 2009, a later date in January 2009, and April 2011, but the Veteran failed to appear to all three, albeit the Board acknowledges that it appears that the Veteran contacted the VA medical centers and canceled the examinations due to transportation issues as opposed to merely not showing.  While the Board is sympathetic to the Veteran's transportation issues, at the same time, it appears that he considers it impossible for him to report for any examination in the future, as the Veteran recently reported in a March 2012 statement that "my car would not make it there."  The Board further notes that no request has been made for another VA examination to be rescheduled, not even by the Veteran's representative.  In light of the above, the Board finds that there has been substantial compliance with its remand directives, and that the Board's duty to assist has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  Therefore, the Board will proceed with consideration of the claim based upon the evidence of record.  But see 38 C.F.R. § 3.655(b) (2011) ("when a claimant fails to report for an examination scheduled in conjunction with. . .a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from August 1981 to August 1989.  He claims that he has a back disability as a result of a back injury in service.  The Veteran testified that he injured his back in service in 1985 while playing basketball (albeit the Board acknowledges a prior back compliant in service in 1984, described below).  See Board Hearing Transcript, March 2007 at 5.

A November 2002 VA examination report reflects that the Veteran reported that he injured his back in service in 1985 while playing basketball.  He reported that after playing basketball he sat down and then was unable to stand up due to a muscle spasm.  The examiner noted that a prior November 1989 radiological report (prepared in connection with a VA examination, discussed below) reflected that the Veteran's lumbosacral spine was normal.  With regard to physical examination, the examiner noted, at the outset, that "the Veteran appears to be very angry and has a poorly concealed level of hostility answering all questions in a very curt and short fashion."  Physical examination also revealed tenderness and minimal paravertebral muscle spasm.  Limitation of forward flexion was noted as to 10 degrees when standing, but when seated, the examiner noted that the Veteran was able to flex his thigh muscles at an angle and in such a manner as to simulate forward flexion to 95 degrees.  Limitation of extension was noted to 15 degrees, lateral flexion to 10 degrees, and rotation to 15 degrees.  A diagnosis was recorded of lumbosacral strain with tenderness, without muscle spasm, with significant loss of range of motion during voluntary testing, yet with demonstration of forward flexion of the lumbosacral spine to 95 degrees when seated.  The examiner also recorded a diagnosis of x-ray - mild loss of height at L4-L5 intervertebral disc space with no evidence of fracture or other bony abnormality.

The Board also acknowledges that a November 2001 VA treatment record reflects diagnosed degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine at L5/L6, an October 2003 VA treatment record reflects diagnosed degenerative disc lumbosacral spine with chronic low back pain and spasm, and a December 2006 VA treatment record reflects a diagnosis of two herniated discs (a.k.a. herniated nucleus pulpous, see, e.g., private treatment record, April 1991).

Clearly, therefore, in light of the above, the Board finds that the Veteran has a current back disability.

The Board will now address whether the Veteran's back disability is related to service.

With regard to the Veteran's service treatment records, a May 1984 record reflects findings of a pulled muscle in his middle back for one day after heavy lifting the day before, paraspinal tenderness was noted at T6, and a diagnosis of "mid back strain" was recorded.  An April 1986 service treatment record reflects the Veteran complained of experiencing, for five months, pain and "popping" when straightening his back, but that he denied any particular injury.  Examination revealed full range of motion, no crepitus, swelling, tenderness, or pain with range of motion was noted.  A diagnosis of normal exam was recorded.  September 1988 service treatment records reflect the Veteran reported experiencing chronic low back pain for three years; an x-ray showed that his vertebrae were normal in height, position, and alignment with well-maintained interspaces and no evidence of spondylolysis or spondylolisthesis and that the SI joints were patent.  An October 1988 service treatment record reflects that the Veteran reported experiencing low back pain for three years since a basketball game, as well as locking and popping.  Examination revealed no vertebral tenderness, no muscle spasm, and no CVA tenderness.  A lumbosacral series (x-rays) was noted as within normal limits.  An impression of chronic low back pain, mechanical, was recorded.  The clinician referred the Veteran for physical therapy for back strengthening exercises, and noted in the referral that physical examination was within normal limits.  An October 1988 physical therapy record reflects that the Veteran reported intermittent low back pain and locking, that his posture and gait were within normal limits, straight leg raising was negative, neurological examination was within normal limits, and no muscle spasm was noted; a diagnosis of chronic low back pain was recorded, and the Veteran was instructed on back exercises. 

As noted above, the Veteran separated from service in August 1989.

Post-service, the Veteran was provided with a VA examination in November 1989 (relating to a previously denied claim for a back disability).  The report reflects the Veteran's reported history of injuring his back in 1985 playing basketball.  He reported that subsequently in service his back would crack but he would be told on evaluation that nothing was abnormal.  He also reported that he went to a chiropractor sometime between 1988 and 1989 but was told that his back was fine.  The Veteran reported no current back pain, but that with sitting or sagging, his back would ache.  Physical examination revealed positive Waddell signs, with pressure on the head causing low back pain, and with the Veteran jumping and twitching before the examiner even touched him.  Range of motion was noted as inconsistent but within normal limits.  Gait was noted as within normal limits.  A subsequent hand written notation reflects that Waddell signs are signs of symptom magnification.  The examiner recorded a diagnosis of "insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof."

Two June 1990 private treatment records from Dr. A.D. reflect that the Veteran reported back pain for two days after lifting patients at work in a nursing home.  The Veteran also reported that he had back trouble once before in the Army.  Examination revealed minimal tenderness and good range of motion, and a diagnosis of a back strain was recorded and the Veteran was referred for physical therapy.  Two days later, another June 1990 record from Dr. A.D. reflects that the Veteran's back was re-checked, his back was hurting considerably, and a diagnosis of lumbosacral strain was recorded.  A July 1990 record from Dr. A.D. reflects that the Veteran was continuing with physical therapy, and that an MRI revealed a ruptured disc at L4-L5 protruding to the left and midline.  An October 1990 letter prepared by Dr. A.D. reflects that he wrote that the Veteran had a work injury to his back in June 1990 and that he may need surgery for a herniated disc.  An October 1990 record from Dr. A.D. reflects diagnosed ruptured disc syndrome.  A November 1990 record from Dr. A.D. reflects diagnosed back strain primarily, however with some disc injury with minimal radicular signs.  An April 1991 workman's compensation medical record reflects a diagnosis of herniated nucleus pulpous L4-L5 relating to a June 1990 work injury.

A May 1991 Social Security Administration (SSA) disability report completed by the Veteran (form SSA-3368-BK) reflects that the Veteran reported that he was disabled due to a back condition - herniated discs (1 ruptured, 1 bulging), which he reported had its onset in June 1990.

Subsequently, May 1992 private treatment records reflect that the Veteran was in a motor vehicle accident in April 1992 and reported experiencing back pain as a result.

The Veteran was provided with a second VA examination in August 1992, which report reflects that the examiner noted the Veteran's history and that the claims file had been reviewed, that the Veteran reported that the history reflected in the claims file through the time of the 1989 VA examination was correct, and that subsequently he did injure his back at work in June 1990 lifting a patient, that he sought evaluation for such, that he was told that he had a herniated disc, and that he was in physical therapy for a year thereafter.  The Veteran reported experiencing current back pain for about eight hours a day, aggravating by prolonged standing or sitting or by bending, stretching, or lying in a position for more than one hour, and he reported he was no longer able to run or play basketball.  Physical examination revealed that the Veteran was nontender to palpation, straight leg raising was zero to 65 degrees "at which point the Veteran started laughing saying 'that's my pain level.'  A flip test [however] revealed that he could flex from zero to 90 degrees."  The Veteran was noted as having a normal station, he was able to balance on each leg without difficulty.  The examiner further noted as follows:

On bending at the waist with his knees locked, the Veteran was only able to flex forward from zero to 45 degrees exhibiting minimal and unacceptable effort.  The other parameters of range of motion of the spine including backward extension, left and right lateral flexion, and left and right lateral rotation, were again inadequately attempted.

An August 1992 x-ray report reflects findings and an impression as follows:

Comparison with previous films of November 2, 1989 once again shows the presence of six lumbar vertebrae with narrowing of the last disc space as before.  There is also a pseudo-arthritis between L6 and the sacrum on the left.

Impression:  Six lumbar vertebrae with narrowing of the last disc space and a pseudo-arthritis between L6 and the sacrum on the left.

The August 1992 VA examiner recorded a diagnosis of a lumbar spine with a history of a herniated disc sustained on June 25th of 1990 and with residuals and discomfort as described.  She also recorded a diagnosis of six lumbar vertebrae unchanged from November 1989.

As noted above, a November 2002 VA examination report reflects that the Veteran reported that he injured his back in service in 1985 while playing basketball, and that a diagnosis was recorded of lumbosacral strain with tenderness, without muscle spasm, with significant loss of range of motion during voluntary testing, yet with demonstration of forward flexion of the lumbosacral spine to 95 degrees when seated.  The examiner also recorded a diagnosis of x-ray - mild loss of height at L4-L5 intervertebral disc space with no evidence of fracture or other bony abnormality.

As noted above, the Veteran was scheduled for three VA examinations in January 2009 (twice) and in April 2011, but he failed to report.  Therefore, the Board will decide the Veteran's claim based on the evidence of record.  Cf. 38 C.F.R. § 3.655(b) (2011) (when a claimant fails to report for an examination scheduled in connection with a reopened claim, the claim shall be denied).

Having reviewed the complete record, the Board concludes that the preponderance of the most probative evidence of record is against finding that the Veteran has a current back disability related to service, including the diagnosed DDD or DJD of the lumbosacral spine, a lumbosacral sprain, or herniated discs or herniated nucleus pulpous.  While the Board acknowledges that an October 1988 service treatment record reflects diagnosed chronic low back pain, mechanical, and subsequent private treatment records dated in June 1990 forward (i.e., within a year of service) reflect complaints of back problems and diagnosed arthritic conditions (DDD and DJD), the Board finds that the greater weight of credible lay and medical evidence suggest that the Veteran's post-service back complaints relate to his post-service June 1990 work injury.  As shown above, the November 1989 radiological report, dated three months post-service, reflects that the Veteran's back was normal.  Likewise, the November 1989 VA examiner opined that there was insufficient evidence to diagnose any back condition at that time.  The Board finds these contemporaneous medical records dated in 1989 three months after service to be the most probative evidence of record, combined with the fact that no back condition was noted at separation, as to whether the Veteran has a chronic back disability related to his service or whether his current back condition is otherwise related to service.  It was not until the Veteran's self-reported, post-service June 1990 work injury that there is any objective evidence of any back problems since October 1988 (since service).

The Board acknowledges that the August 1992 x-ray report showed findings of disc narrowing at the last disc space, and that the August 1992 VA examiner recorded a diagnosis including "six lumbar vertebrae unchanged from November 1989."  However, as discussed above, The Board ultimately finds the contemporaneous August 1989 radiological report and VA examination report to be the most probative evidence of record as to whether the Veteran had disc narrowing or any other condition at that time, which records reflect that the Veteran's back was normal at that time.  

The Board also acknowledges a January 2002 VA treatment record prepared by Dr. S.K. that reflects that he reviewed the August 1992 radiological report and that, based on comments in the 1992 report, he noted "I feel he likely did have DDD at the time of his military discharge in 1989."  Similarly, the Board acknowledges an October 2003 VA treatment record, also prepared by Dr. S.K., that reflects that he incorporated the text of the August 1992 x-ray report into his treatment note and went on to record a diagnosis of DDD at L5/L6 and opine that it "appears to me to be connected to his low back injuries while in the military, most likely sustained in 1985 while playing basketball but also aggravated by other insults from his military duty."  The Board also acknowledges a December 2006 VA treatment record prepared by Dr. J.L. that reflects that she opined that the notations in the August 1992 radiological report regarding comparison with the prior 1989 report "indicate[s] that the patient had the narrowing of the disc space in November 1989." (although she noted she was unable to locate the November 1989 x-ray report).  Again, however, the Board finds that the findings and conclusions of the November 1989 radiologist and the November 1989 VA examiner are the most probative evidence of record as to whether the Veteran had any back condition in November 1989 as opposed to these later January 2002, October 2003, and December 2006 VA treatment records, which later records were prepared several years after the fact and also apparently prepared without the benefit of the November 1989 x-ray to review.  The Board adds that the actual November 1989 x-rays have apparently not been reviewed by any examiner since the August 1992 VA examination (and, in that regard, the Board notes that attempts were made to locate the x-ray, but it was ultimately found to be unavailable or lost).  See VA Treatment Record, December 2006.

The Board acknowledges all of the lay statements made by the Veteran, including that he did not initially seek medical attention for his back injury in 1985 because he and his wife both had orders to go to Korea and he did not want to be left behind in the U.S. without her.  See Board Hearing Transcript at 5-6.  The Board also acknowledges that the Veteran testified that he asked clinicians in service not to put anything in his service treatment records that would get him sent home from Korea because he did not want to leave his wife there.  See Transcript at 6.  In that regard, the Board notes that it is shown in the Veteran's service treatment records that he had back problems in service and, therefore, the Board concedes the Veteran did experience back problems in service.  Even so, as discussed above, the Board finds that no resultant chronic disability from such in-service injuries is shown in the most probative evidence of record, particularly in light of the fact that no back disability was noted at separation from service, and because at the time of the November 1989 VA examination and x-rays, the Veteran's back was found to be normal.  See 38 C.F.R. § 3.303(b) (2011).  While the Board acknowledges that the Veteran has alleged continuity of symptomatology since service, the Board finds the Veteran's alleged continuity of symptomatology since service to be not credible, particularly in light of the fact that several private treatment records and SSA records noted above reflect that the Veteran reported to clinicians that the onset of his back problems or disability was in June 1990 due to a post-service work injury, and in light of all of the notations by clinicians (discussed above) indicating that the Veteran was essentially misrepresenting or magnifying his back symptoms to them.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992) (generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  To the extent that the Veteran has opined that his current back disability is otherwise etiologically related to an in-service injury, the Board finds that the Veteran is not competent to opine on such in this particular case, which the Board finds requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2011).

As a final matter, the Board notes that the Veteran was discharged from service in August 1989, and that the weight of the evidence is against finding that he had arthritis condition within one year of discharge.  See 38 C.F.R. § 3.303(b) (2011).  While the Board acknowledges that later treatment records do reflect diagnoses of DDD and DJD of the lumbosacral spine, and that back complaints are shown in the medical evidence of record within one year of discharge (e.g., the June 1990 private treatment records), the Board notes, again, that these intercurrent records (as well as statements made by the Veteran, for example, to SSA) clearly show that the Veteran, by his own admission, presented complaining of back problems attributable to a post-service June 1990 work injury, not a chronic arthritic condition.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a back disability, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a back disability is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


